The following opinion was filed June 20, 1907:
Winslow, J.
Upon a motion for rehearing made by respondents a long and vehement brief is presented, in which the former opinion in this case is vigorously attacked. In the course of this brief it is said that one of the respondents’ contentions is disposed of “cavalierly;” that a certain legal proposition in the opinion “almost defies commentthat “such a decision violates every instinct of justice, disregards the fundamental maxims of equity, rewards conduct which the law abominates and abhors, and from which all moral sense recoilsand the brief further asks with regard to one of the conclusions stated in this opinion: “Is it not a mere quibble — a juggling of words?”
*278This language is certainly disrespectful to the court, and the brief might well he stricken from the files under Supreme Court Rule 50. After due deliberation, however, we have concluded not to proceed to this extreme, feeling sure that counsel will, on reflection, recognize the impropriety of their remarks and refrain from such outbreaks in the future.
This court endeavors to approach and decide every motion for rehearing without pride of opinion, but with the single desire to ascertain whether it has erred in its judgment, and it will cheerfully retrace its steps if convinced of error. To this end it welcomes free discussion and invites honest and fearless criticism, but when discussion and criticism give place to vituperation, counsel abuse their privilege. Counsel in the present case, deeply impressed with the belief that injustice has been done by the decision, seem to have forgotten for the moment that measure of true courtesy which is always due from counsel to a court which is honestly and laboriously seeking to administer justice and justice alone. This court makes no claim to infallibility, but it does claim to make every effort in its power to ascertain the law and apply it to the case in hand; and the writer hereof claims, both on his own behalf and on behalf of the court, entire freedom from the charge of quibbling or juggling with words. Counsel who make such charges can have no just appreciation pf the labors of this court. If they had they would know that their words are neither fitting nor just. A court which is striving simply to do its duty neéds no flagellation of this nature. The lash is for the shirking horse, not for the willing one which is bending its neck and straining every'muscle to move the load.
Turning to the legal propositions urged in the brief we find the most important one to be that the court failed to consider the effect of the voluntary deed from Lynch to Slattery. The argument is that Lynch’s deed to Slattery conveyed the absolute title, and that Lynch ceased to have any interest in the land or any right to enforce any trust *279therein; that when Slattery conveyed to Ryan he transferred to him such absolute title; and hence that Lynch has no remedy of any nature against Ryan any more than he had against Slattery. It seems that a brief consideration of the situation will disclose the fallacy in the argument. It is doubtless' true that Lynch could not have compelled Slattery to recon-vey the land to him nor to convey it to any one else. The deed was absolute in form, and Slattery could do with the land as he chose, unless the deed was attacked and set aside by Lynch's creditors. He had, however, received the title upon a parol trust arrangement by which he was to hold the title for Lynch's benefit and subject to his order. This trust was incapable of enforcement, but if Slattery voluntarily executed. it the beneficiary (i. e. the plaintiff) would be placed in the same position as though the trust had been fully expressed in writing. Main v. Bosworth, 77 Wis. 660, 46 N. W. 1043; Karr v. Washburn, 56 Wis. 303, 14 N. W. 189. Now, if Lynch had conveyed the land to Slattery by deed stating that the title was conveyed simply in trust to mortgage or convey the same to Ryan as security for Lynch's debt to Ryan, there can be no doubt that up to the time of the execution of the trust Lynch would have retained the beneficial equitable title and Slattery would have held simply the legal title charged with the execution of the trust. When he had executed the trust Slattery would clearly havé divested himself of his trust estate, and Ryan would have become the mortgagee of the land and Lynch the mortgagor. Slattery would simply have served as the conduit through which the mortgage interest passed from Lynch to Ryan. The voluntary performance of the parol trust puts the parties in the same position under the authorities cited as though the trust had been expressed in writing, and we therefore find no error in the previous opinion in this regard.
We have examined carefully the other contentions made in the brief, but we do not find it necessary to discuss them at *280length. The principles laid down in the opinion are in onr judgment in full accordance with the previous decisions of this court and with the general current of decisions elsewhere.
By the Gourt. — Motion overruled, with $25 costs.